Citation Nr: 0913969	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-25 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than November 
15, 2002, for the grant of service connection for psoriatic 
arthritis, right shoulder. 

2.  Entitlement to an effective date earlier than November 
15, 2002, for the grant of service connection for psoriatic 
arthritis, left shoulder. 

3.  Entitlement to an effective date earlier than February 9, 
1999, for the grant of service connection for psoriatic 
arthritis, right wrist. 

4.  Entitlement to an effective date earlier than February 9, 
1999, for the grant of service connection for psoriatic 
arthritis, left wrist. 

5.  Entitlement to an effective date earlier than February 9, 
1999, for the grant of service connection for psoriatic 
arthritis, right ankle. 

6.  Entitlement to an effective date earlier than February 9, 
1999, for the grant of service connection for psoriatic 
arthritis, left ankle. 
7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  

8.  Entitlement to a rating in excess of 10 percent for 
psoriasis, claimed as a skin condition.

9.  Entitlement to a rating in excess of 10 percent for 
psoriatic arthritis, right hand.

10.  Entitlement to a rating in excess of 10 percent for 
psoriatic arthritis, left hand.

11.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease, T12 with disc bulge at L4-5; 
psoriatic thoracic and lumbar spondyloarthropathy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to August 
1998. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The issues of increased ratings for psoriasis, psoriatic 
arthritis of the right and left hands, and degenerative disc 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

With respect to his claim for TDIU, the Board finds that this 
issue is inextricably intertwined with his increased rating 
claims for psoriasis, psoriatic arthritis of the right and 
left hands, and degenerative disc disease. Therefore, the 
issue will be held in abeyance pending completion of the 
development discussed in the REMAND below. See Hoyer v. 
Derwinski, 1 Vet. App. 208, 209-10 (1991).

It appears that the Veteran, in a February 2009 statement, 
may additionally be raising a new and material claim for 
entitlement to service connection for posttraumatic stress 
disorder. As this issue has not yet been adjudicated by the 
RO, it is referred to the RO for further consideration.


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for 
arthritis, on November 30, 1998, within one year after his 
separation from active service. 

2.  Symptoms of right and left shoulder psoriatic arthritis 
were first noted on November 15, 2002.

3.  Symptoms of right and left wrist psoriatic arthritis were 
first noted on February 9, 1999.

4.  Symptoms of right and left ankle psoriatic arthritis were 
first noted on February 9, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
15, 2002, for the grant of service connection for psoriatic 
arthritis, right shoulder, have not been met. 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.400 (2008).

2.  The criteria for an effective date earlier than November 
15, 2002, for the grant of service connection for psoriatic 
arthritis, left shoulder, have not been met. 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.400 (2008).

3.  The criteria for an effective date earlier than February 
9, 1999, for the grant of service connection for psoriatic 
arthritis, right wrist, have not been met. 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.400 (2008). 

4.  The criteria for an effective date earlier than February 
9, 1999, for the grant of service connection for psoriatic 
arthritis, left wrist, have not been met. 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.400 (2008).

5.  The criteria for an effective date earlier than February 
9, 1999, for the grant of service connection for psoriatic 
arthritis, right ankle, have not been met. 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.400 (2008).

6.  The criteria for an effective date earlier than February 
9, 1999, for the grant of service connection for psoriatic 
arthritis, left ankle, have not been met. 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  

Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2008). 

Regarding presumptive service connection under 38 C.F.R. §§ 
3.307, 3.308, 3.309, the effective date is the date 
entitlement arose if a claim is received within one year 
after separation from active duty; otherwise, it is the date 
of receipt of a claim, or the date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(b)(2)(ii).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) 
(2008).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim. Such an informal claim must identify the benefit 
sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year after the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155 (2008); Norris v. West, 12 Vet. App. 413, 421 (1999).

The Veteran filed a claim for service connection for 
arthritis, on November 30, 1998, within one year after his 
separation from active service.  Where a claim has been filed 
within one year after separation from service, the effective 
date of service connection is the day following separation 
from active service or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b). 

Right and Left Shoulders

The record, including service treatment records, does not 
reflect complaints or treatment of right or left shoulder 
psoriatic arthritis until a November 15, 2002, VA outpatient 
treatment visit. Upon examination, tenderness was noted when 
he raised his shoulders.  He was diagnosed with possible 
psoriatic arthritis.  Although the Veteran raised claims for 
his shoulders within 1 year following his separation from 
active service, entitlement for these disabilities did not 
arise at any time prior to November 15, 2002.  Therefore, the 
effective dates of November 15, 2002, remain appropriate 
here. 

Right and Left Wrists; Right and Left Ankles

The record, including service treatment records, does not 
reflect complaints or treatment of right or left, wrist or 
ankle, psoriatic arthritis until a February 9, 1999, VA 
examination.  A February 1999 VA examination report noted 
complaints of pain in his wrists and ankles.  Upon 
examination however, full range of motion was noted for both 
his wrists and ankles. X-rays of his wrists and ankles were 
negative for arthritis.  Regardless, the RO found that his 
complaints of pain were sufficient to show entitlement for 
these disabilities at that time.  

Although the Veteran raised claims, for his wrists and ankles 
within 1 year following his separation from active service, 
entitlement for these disabilities did not arise at any time 
prior to February 9, 1999.  Therefore, the effective dates 
remain appropriate here.

With respect to all earlier effective date claims, the 
Veteran has been granted effective dates as of the date 
entitlement arose.  An earlier effective date, for any of 
these disabilities, is not warranted because the standard is 
the "day following separation from active service or the 
date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(b).  As already explained, there is no demonstration 
that entitlement arose at any time prior to November 15, 
2002, for his shoulders, or any time prior to February 9, 
1999, for his wrists or ankles. 

Further, because the evidence of record does not demonstrate 
a diagnosis of psoriatic arthritis of the Veteran's 
shoulders, wrists, or ankles, prior to November 15, 2002, 
earlier effective dates based on presumptive service 
connection are not warranted, for any of these disabilities, 
under 38 C.F.R. § 3.400(b)(2)(ii).  Therefore, the effective 
dates remain appropriate here.

As the preponderance of the evidence is against the claims 
for earlier effective dates of service connection for his 
shoulders, wrists, and ankles, the benefit-of-the-doubt rule 
does not apply, and the claims are denied

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's claims arise from his disagreement with 
effective dates assigned following the grant of compensable 
ratings.  Courts have held that once a claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson,  21 Vet. App. 112 (2007).   Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records with the claims file.  Further, he was 
afforded VA examinations with regard to the issues on appeal 
in February 1999, June 2004, and August 2004.  Significantly, 
there is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims. 

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).




ORDER
 
An effective date earlier than November 15, 2002, for the 
grant of service connection for psoriatic arthritis, right 
shoulder, is denied. 

An effective date earlier than November 15, 2002, for the 
grant of service connection for psoriatic arthritis, left 
shoulder, is denied. 

An effective date earlier than February 9, 1999, for the 
grant of service connection for psoriatic arthritis, right 
wrist, is denied. 

An effective date earlier than February 9, 1999, for the 
grant of service connection for psoriatic arthritis, left 
wrist, is denied. 

An effective date earlier than February 9, 1999, for the 
grant of service connection for psoriatic arthritis, right 
ankle, is denied. 

An effective date earlier than February 9, 1999, for the 
grant of service connection for psoriatic arthritis, left 
ankle, is denied. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended) and 3.326(a) (2008).  

The Veteran indicated in a February 2009 informal hearing 
presentation that his psoriasis, degenerative disc disease, 
and psoriatic arthritis of his right and left hands, had 
worsened in severity since his last VA examinations in June 
and August 2004. 

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  

Under these circumstances, he should be afforded a VA 
examination for the purpose of determining the current 
severity of the service-connected disabilities on appeal.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).    

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA outpatient treatment records 
from the Shreveport VAMC for the period 
from May 2006 to the present.

2.  The Veteran should be afforded an 
examination to determine the current 
severity of his psoriasis, degenerative 
disc disease of the thoracic and lumbar 
spine, and psoriatic arthritis of the 
right and left hands.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed. 

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


